Title: From John Quincy Adams to Thomas Boylston Adams, 7 August 1809 to 16 August 1809
From: Adams, John Quincy
To: Adams, Thomas Boylston



Number one.
My Dear Brother.
At Sea. 7. August 1809—Monday

About 9. O’Clock this Morning we spoke a fishing Schooner from the Grand Bank, belonging and bound to Plymouth—We were in the midst of a thick fog, as we have indeed been most of the time since you left us, and still are. The Schooner was withing speaking distance when we first spied her, and our Captain had barely time to ask them on their arrival to give notice of their having seen us. So I hope you will have the pleasure within a week of knowing us thus far advanced prosperously upon our voyage—We suppose ourselves about 200 miles from land.
The Ladies have all been very Sea-sick, and are not yet restored to sound health—Mr: Everett pays also the tribute of first-fruits to Neptune—Mr: Gray can scarcely be said to have been sick. Charles has been so a little, and continues fractious—The rest of us have perceived the change of Element, only by the change of temperature in the atmosphere, and the usual agrémens, of a sea voyage—our Captain is good humoured and obliging—Our ship as far as we know her excellent, and our accommodations provided by Mr: Gray, better than I even enjoyed at sea before—The weather hitherto, fog excepted, has been fine, and the sea smooth—
Transferr’d thus suddenly from a distracting variety of business, which had engross’d my time for the last month, to a state of total leisure, and of confinement, I am seeking for some variety of occupation, to relieve the tediousness of the passing hour; I have a plenty of books on board; but choose to give only part of my time to reading; as I have often observed, and I believe have made the remark to you, that I remember little, if any thing of what I read at sea—I have thought therefore of getting a letter in a state of preparation, for you; so that if we should in the course of our passage meet an opportunity to send it, you may hear directly from us, on the way—And if no such good-luck should befall us, I can at least dispatch it from the first port which we may reach.
8. August—
When I gave you the last check for the balance due to me at the Bank of the United States, I forgot to tell you that I should probably draw upon you for its amount or more, in favour of Mr: Gray; who gave me a letter of credit to the amount of £500 Sterling, upon London, Copenhagen, Petersburg or Hamburg; to be used as my occasion may require at either of those places—My public letter of credit is only upon our old friends the Bankers at Amsterdam, and I shall probably want funds before I can send it to them—If I should draw upon Mr: Gray’s letter of credit, I shall repay him by a draft upon you, and it was to meet this call that I reserved the balance for which you have the check—If I should draw for the whole sum, it will exceed this balance five or six hundred dollars—In which case you will raise the money, by selling any of my stocks in your hands; in the order mentioned in the minutes which I left with you.
I told you that Mr: Hilliard had agreed to let me have fifty copies of my Lectures, at prime cost, to be deducted from the amount of his note, which will be payable to me—I now enclose you a list of the persons to whom I wish these copies to be sent in my name.
I expect that these Lectures will be handled without mercy by the critics on both sides of the Water—Besides all their real defects which I know to be neither few nor small, there will be the national malignity at Work in Great Britain, and the political malignity at work in America, with an Industry and sagacity fully proportioned to their virulence—At whatever period they should have appeared they never could have escaped the severest ordeal—But I regret that I had not the time to prepare them better for their conflict with the world—I anticipate no benefit to my own Deputation from them: but if any thing the contrary—Yet I feel an undoubting Confidence that they will do good—They will excite the genius, stimulate the literary Ambition, and improve the taste of our rising Generation—They will probably lead to something better, of the same kind; and the very keeness with which they will be assailed may contribute to aid the cause of literature in America—If they should survive the first fire of their allied adversaries, and I have the leisure, which I promise myself, they may be much improved in a future Edition—To live in the memory of mankind by College Lectures, is not the aim of a very soaring Ambition; but I have no reason to look for any higher glory from posterity; and with that I ought to be content, if he who rules the destinies of man has so decreed—At least may he never suffer me to wish for any glory other than that of doing good!
In the valedictory part of my closing Lecture, when I called the Students my unfailing friends, and supposed the possibility of an occasion in their futures lives, upon which Friendship might deem it prudent to desert them, I had a meaning the whole of which they probably did not understand, but which others concerned, did understand full well—I had seen the occasion upon which Friendship did in more than one instance deem it prudent to desert me—But I had read and heard something before, about the stability of earthly friendships; and I had never been guilty of supposing that human nature would change its character for me—The compliment to the students  was justly their due—For they had withstood a most ingenious and laborious attempt to ruin me in their estimation—An attempt, the baseness and the cunning of which betrayed its origin to me as plainly as if it had born its name in Capitals upon its front—An attempt upon their hearts through the medium of their Understandings—Sophistry pping for Envy—But the crawling Passions of selfish Subtlety, often stumble over the generous feelings of human Nature, upon which they found no calculation because they cannot comprehend their existence—Youth is generous; and although the majority of the Students were made to believe that I was a sort of devil incarnate in politics (about which I could not talk to them) yet they never could be persuaded that I was the ignorant impostor in Literature, which in so many painful pages was undertaken to be proved for their edification—
Among the things which I believe I forgot to mention to you, was that I subscribed fifty dollars, to the Bible Society, which was formed shortly before I came away—I have not paid the subscription, and suppose you will be called upon for it—If not I will thank you to give notice to any of the members (Mr Buckminster I think is the Clerk) that you will pay for me whenever they may call for the money.
Mr: Rufus Davenport. N. 26. long-wharf owes me $24. for two years occupation of a pew in the Brattle Street Meeting House—From 12. May 1807—I am not certain whether I noted this down upon the minutes left with you, or whether I omitted it.
Mr: Everett who is with me borrowed the second volume of my Voyages d’Anacharsis, and forgot to return it—I also forgot to send for it—I have all the other volumes of the work with me—I will thank you to call or send to his mother’s for it, and put it with my other books at the Athenaeum, or keep it at Quincy, as you think best.
Banks of Newfoundland. 1. A.M. 16. Augt: 1809. Wednesday.
Look to the letter to my mother for a conclusion. / Your’s
A.